       Case 1:19-cv-02978-ALC-KHP Document 71 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                               8/28/20
SOUTHERN DISTRICT OF NEW YORK



HOECHSTETTER et al,
                                                               19-cv-02978 (ALC)
                                 Plaintiff,

                     -against-
                                                               ORDER
COLUMBIA UNIVERSITY ET AL,
                                 Defendants.

ANDREW L. CARTER, JR., United States District Judge:

The parties should submit a joint status report by September 11, 2020 providing details regarding the

trustee’s decision whether or not to conduct a source code analysis.

SO ORDERED.

Dated: August 28, 2020                                 ___________________________________
       New York, New York                                    ANDREW L. CARTER, JR.
                                                             United States District Judge
